          Case 1:19-cr-00366-LGS Document 243 Filed 07/05/21 Page 1 of 2
                                      Paul H. Schoeman              1177 Avenue of the Americas
                                      Partner                       New York, NY 10036
                                      T 212.715.9264                T 212.715.9100
                                      F 212.715.8064                F 212.715.8000
                                      PSchoeman@kramerlevin.com


July 5, 2021


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:      United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

               We respectfully submit this letter to advise the Court of exhibit matters relevant to
this week’s presentation of evidence at trial.

            The defense offers the following exhibits without objection from the government:
DX 116; DX 118; DX 128; DX 130; DX 132; DX 143; DX 144; DX 168; DX 171; DX 171-A;
DX 171-B; DX 171-C; DX 175; DX 176; DX 177; DX 201; DX 205; DX 205-A; DX 212; DX
212-A; DX 221; GX 109; GX 187; GX 207; GX 210; GX 220; GX 238; and, GX 243.

                In addition, the defense seeks to introduce into evidence GX 177, which the Court
previously excluded as hearsay based on a defense objection, which was not clearly stated and
related only to the bottom email in the chain. The portion to which the defense objected was
already admitted into evidence as GX 167. The defense intends to offer this exhibit, and
specifically the top email in the chain, for a non-hearsay purpose; namely, what Dennis Raico
advised Javier Ubarri regarding Paul Manafort’s financial condition. In addition, the defense has
advised the government that it may seek to admit DX 119, DX 126, DX 129, and DX 165, during
the cross examination of Mr. Raico. The government has indicated that it objects on grounds of
relevance. Rather than ask the Court to address the objection now, the defense will establish the
relevance of these exhibits during cross-examination, should we decide to offer these exhibits in
evidence.

               Finally, we note that the defense intends to offer DX 50, the composite video
exhibit, during the defense case later this week. The government objects, per its filing earlier
today, Dkt No. 236. The defense has responded separately on that issue in a letter filed this
evening, Dkt No. 238. Based on the current schedule, we do not anticipate offering DX 50 into
evidence until Wednesday at the earliest.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                 NEW YORK | SILICON VALLEY | PARIS
          Case 1:19-cr-00366-LGS Document 243 Filed 07/05/21 Page 2 of 2
The Honorable Lorna G. Schofield
July 5, 2021


Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne
cc:    All counsel (via ECF)




                                                                           2
